DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a final rejection in response to the amendments and arguments filed 11/05/2021. Claims 1-12 are currently pending with claims 1-12 amended.

Response to Arguments
Applicant’s arguments, see the response, filed 11/05/2021, with respect to claim objections, 112(a) and 112(b) rejections have been fully considered and are persuasive.  The claim objections, 112(a) and 112(b) rejections of 07/29/202 have been withdrawn in light of amendment to the claims. 
Applicant's arguments filed 11/05/2021, with respect to the art rejections, have been fully considered but they are not persuasive. Though the 102(a)(2) rejections would be withdrawn in light of amendments to the claims, the claimed invention is still obvious in view of prior art, see rejection below. In response to applicant's argument, on page 8-12 of the response, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the airfoil modifying device modifies the profile of the airfoil, but the overall profile still remains that of an airfoil) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim requires “… a blade shell having an original airfoil profile … the airfoil modifying device … to modify said original airfoil profile …” and nothing in that limitation says or suggest that the airfoil profile is merely changed or that the overall profile still remains. With that in mind, the prior art Akay still satisfies the modification of the original airfoil shape.
It is further contended that the airfoil of Akay even with the modifying device still maintains an airfoil profile. As understood in the art, an airfoil including its profile, is a device that allows a surface to obtain lift as it moves through air (see https://www.flight-mechanic.com/airfoil/ for instance) and the 
Examiner notes that the language of the claims would need to be amended to be clearer in distinguishing the shape of the airfoil profile with an airfoil modifying device attached to the blade.
In response to arguments on page 12-18 of the response, it is contended that the prior art Campbell is relied upon to teach a filler element for a deformable element. The prior art Campbell is analogous because it is a deformable element similar to claimed invention and thus in the field of endeavor as the claimed invention. The prior art Obrecht is relied upon to teach a connection of a deformable member to a surface where the prior art Akay already teaches the extension of a deformable element from a one end to another. Furthermore, the element 40 of Obrecht extends flapwise in some manner even though not shown in the figures. One having ordinary skills in the art understands that element 40 predictably has some form of flapwise or longitudinal depth. The prior art Southwick is relied upon to teach multiple deformable element. It is further contended that the claims as amended are still anticipated and/or obvious in view of the prior art, see rejection to follow.

Claim Objections
Claims 1, 6 and 11 are objected to because of the following informalities:  
Claim 1 recites the limitation “… the deformable element (19) …” in line 13. It seems this limitation should read --the deformable element (30)-- so as to be consistent with the term used earlier in the claim. 
Claim 6 recites the limitation “… the deformable element (19)
The term “… airfoil profile of a wind turbine blade …” in line 1 of claim 11 should read --an airfoil profile of a wind turbine blade--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“… by means of a local air pressure acting on said airfoil modifying device …” in claims one and six.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, 

This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“… means for attaching the deformable element to the wind turbine blade …” in claim one.
“… means (33) for passively guiding air into and out of a local chamber …” in claim five.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification on page 9, lines 14-33, describes the means for attaching the deformable element to the wind turbine blade as flanges or first coupling elements and second coupling elements and further attaching flanges using adhesive, bolts, crews or other suitable attachments and coupling elements being hooks and holes or eyes. The specification on page 19, line 2-3 describes the means for passively guiding air into and out of a local chamber as integrated vent holes.

This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“… deformable element …” in claims two, seven and eight.
“… filler element …” in claims two and eight.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure page 6, line 12-17 describes the deformable element as a sheet structure. The specification on page 4, line 24-28 describes the filler element as a honeycomb or another open cell structure. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “… preferably very low angles of attacks …”, and the claim also recites “… negative angles of attack …” which seems the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2018/0010579 to Akay et al. (Akay).
In Reference to Claim 6
Akay discloses a wind turbine blade (Fig. 1: 20) extending from a blade root (7) to a tip end (8) in a longitudinal direction (25) and further from a leading edge (23) to a trailing edge (24) in a chordwise direction (26), the wind turbine blade comprising 
a blade shell (Fig. 1: of 20) having an original airfoil profile (Fig. 2: 27, 28) which is defines a pressure side (Fig. 2: 28) and a suction side (27), 
wherein at least one airfoil modifying device (Figs. 6 and 7: 35) is arranged on one of said pressure and suction sides (27) and attached to said wind turbine blade, 
the at least one airfoil modifying device comprising 
a deformable element (Figs. 6 and 7: 35), whereby the deformable element is adapted for attachment to the wind turbine blade (paragraph [0058]: as before being attached) such that the deformable element extends along said pressure side or said suction side (27) from a first edge (left edge of 35 for instance) to a second edge (right edge of 35 for instance), and further from a first end (Fig. 3: a longitudinal end of 35) to a second end (Fig. 3: another longitudinal end of 35), 
wherein said deformable element is configured to deform between a retracted position (Fig. 6: as seen) and an extended position (Fig. 7: as seen), wherein the deformable element is passively deformed by means of a local air pressure acting on said pressure side or said suction side (paragraph [0013]), the original airfoil profile (with the deformable element attached such as in Fig. 6) being modified by deformation of the at least one airfoil modifying device relative to an original blade surface (27, for instance) in a local flapwise direction (direction parallel to Fig. 25 but to 35).
In Reference to Claim 7
Akay discloses the wind turbine blade according to claim 6, wherein the deformable element of said at least one airfoil modifying device and the original blade surface form a local chamber (Figs. 6 and 7: interior of 35), wherein a volume of said chamber is changed as function of said local air pressure (Figs. 6 and 7: with the inflation of 33).
In Reference to Claim 8
Akay discloses the wind turbine blade according to claim 7, wherein a filler element (Figs. 6 and 7: 33) of said at least one airfoil modifying device substantially is arranged within said local chamber, wherein said filler element, when extended, forms a predetermined outer profile of the deformable element (Fig. 7: as seen).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 8,251,657 to Obrecht et al. (Obrecht).
In Reference to Claim 6

a blade shell (Fig. 2: of 20) having an original airfoil profile (Fig. 3: formed by 34, 36) which is defines a pressure side (36) and a suction side (34), 
wherein at least one airfoil modifying device (40) is arranged on one of said pressure (36) and suction sides and attached to said wind turbine blade, 
the at least one airfoil modifying device comprising 
a deformable element (Figs. 6A: 60), whereby the deformable element is adapted for attachment to the wind turbine blade (col 4, ll 34-41) such that the deformable element extends along said pressure side (36) or said suction side from a first edge (an edge of 40 facing leading edge for instance, based on 40 being at least circular, see col 3, ll 39-48) to a second edge (an edge of 40 facing trailing edge for instance), and further from a first end (an end of 40 facing root for instance) to a second end (an end of 40 facing tip for instance), 
wherein said deformable element is configured to deform between a retracted position (Fig. 6A: as seen) and an extended position (Fig. 6B: as seen), wherein the deformable element is passively deformed by means of a local air pressure (Figs. 6A, 6B: 56) acting on said pressure side or said suction side (34) being modified by deformation of the at least one airfoil modifying device relative to an original blade surface (shape of 34, 36, for instance) in a local flapwise direction (direction parallel to direction from root to tip).
In Reference to Claim 9
Obrecht discloses the wind turbine blade according to claim 6, wherein said at least one airfoil modifying device (40) comprises integrated flanges (Figs. 6A, 6B: left and right portions of 40) attached to the blade shell (of 20), or comprises first coupling elements engaging second coupling elements arranged on the wind turbine blade (col 4, ll 34-41: elements such as adhesive).
In Reference to Claim 11

a blade shell (Fig. 2: of 20) having an original airfoil profile (Fig. 3: formed by 34, 36) defining a pressure side (36) and a suction side (34), the wind turbine blade is configured according to claim 6, 
wherein said method comprises the steps of: 
operating said wind turbine blade according to an angle of attack (col 3, ll 3-25); and 
passively modifying (Fig. 6A: with air flow 56) said original airfoil profile (34, 36) at predetermined angles of attack by deforming the at least one airfoil modifying device (col 4, ll 20-32) in a local flapwise direction (at least radius of 40 in longitudinal direction) by means of a local air pressure (air flow 56) acting on said one of said pressure and suction sides (34, 36).
In Reference to Claim 12
Obrecht discloses the method according to claim 11, wherein said predetermined angles of attack are negative angles of attack, preferably very low angles of attacks (col 4, ll 20-33: angles cycled by blade).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0010579 to Akay et al. (Akay) in view of US Patent 8,251,657 to Obrecht et al. (Obrecht).
In Reference to Claim 1
Akay discloses an airfoil modifying device (Figs. 6 and 7: 30, 35) for a wind turbine blade (abstract), the wind turbine blade comprising 
a blade shell (Figs. 1 and 2: of 20) having an original airfoil profile (Fig. 2: 27, 28) which defines 
a pressure side (Fig. 2: 28) and a suction side (27), wherein the airfoil modifying device is configured to be arranged on 
the pressure side or 
suction side (Figs. 6 and 7: 27) of said wind turbine blade and to modify said original airfoil profile (of 27), 
the airfoil modifying device comprising:
a deformable element (Figs. 6 and 7: 35); whereby the deformable element is adapted for attachment to the wind turbine blade (paragraph [0058]: as before being attached) such that the deformable element extends along said pressure side or said suction side (27) from a first edge (left edge of 35 for instance) to a second edge (right edge of 35 for instance), and further from a first end (Fig. 3: a longitudinal end of 35) to a second end (Fig. 3: another longitudinal end of 35) when attached, 
wherein said deformable element is configured to deform between a retracted position (Fig. 6: as seen) and an extended position (Fig. 7: as seen), and wherein the deformable element is passively deformed, when attached, by means of a local air pressure acting on said airfoil modifying device (paragraph [0013]).
Akay lacks “… means for attaching the deformable element to the wind turbine blade …” 
Obrecht is also related an airfoil modifying device (Fig. 3: 40) for attachment to a wind turbine blade (Fig. 1: 20), as the claimed invention, and teaches means for attaching (Fig. 6A, col 4, ll 34-41: left and right edge of 60, flanges, and adhesive used to attached flanges for instance) a deformable element (60) to the wind turbine blade (20, to surface 36 for instance).

In Reference to Claim 2
Akay, as modified by Obrecht, discloses the airfoil modifying device according to claim 1, wherein the airfoil modifying device further comprises a filler element (Akay Figs. 6 and 7: 33) connected to said deformable element, wherein said filler element is further configured to deform between said retracted position and said extended position (Akay Figs. 6 and 7: as seen respectively).
In Reference to Claim 4
Akay, as modified by Obrecht, discloses the airfoil modifying device according to claim 1, wherein said deformable element comprises a semipermeable membrane, wherein air is able to pass through said semipermeable membrane (Akay paragraph [0013], [0058], [0062] and [0063]: portion 33 to be inflated and deflated).
In Reference to Claim 5
Akay, as modified by Obrecht, discloses the airfoil modifying device according to claim 1, wherein said deformable element (Akay Figs. 6 and 7: 35) comprises means (Akay Figs. 4 and 5: 31) for passively guiding air into and out of a local chamber (Akay Figs. 6 and 7: 33), when attached, formed by said deformable element and an original blade surface of the wind turbine blade (Akay: 27).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0010579 to Akay et al. (Akay) in view of US Patent 8,251,657 to Obrecht et al. (Obrecht) as applied to claim 1 above, and further in view of US Patent 2,400,388 to Campbell (Campbell).
In Reference to Claim 3
Akay, as modified by Obrecht, discloses the airfoil modifying device according to claim 2, except, “… wherein said filler element comprises an open cell structure …”

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Akay wherein said filler element comprises an open cell structure as taught by Campbell, so as to optimize the shape of the deformable element of Akay to interact with air passing over the airfoil (Campbell: page 2, col 1, ll 1-4 and 39-44). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0010579 to Akay et al. (Akay) in view of US Patent 8,251,657 to Obrecht et al. (Obrecht).
In Reference to Claim 9
Akay discloses the wind turbine blade according to claim 6, except explicitly, “… wherein said at least one airfoil modifying device comprises integrated flanges attached to the blade shell, or comprises first coupling elements engaging second coupling elements arranged on the wind turbine blade …”
	Obrecht is also related to at least one airfoil modifying device (Fig. 3: 40) for a wind turbine blade (Fig. 1: 20), as the claimed invention, and teaches wherein said at least one airfoil modifying device comprises integrated flanges (Fig. 6B: left and right edges of 40, not labeled) attached to a blade shell (Fig. 6A: 36 and via adhesive 68), or comprises first coupling elements (68, left) engaging second coupling elements (68, right) arranged on the wind turbine blade.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Akay wherein the airfoil modifying device has flanges and attached to the surface of the blade using coupling elements as taught by Obrecht, so as to suitably secure the airfoil modifying device to the wind turbine blade surface (Obrecht: col 4, ll 34-44).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0010579 to Akay et al. (Akay) in view of US Patent Application Publication 2012/0141271 Southwick (Southwick).
In Reference to Claim 10
Akay discloses the wind turbine blade according to claim 6, except explicitly, “… wherein said at least one airfoil modifying device comprises a first airfoil modifying device and at least a second airfoil modifying device, wherein said at least second airfoil modifying device is arranged relative to the first airfoil modifying device along the original blade surface …”
Southwick is also related to at least one airfoil modifying device (Fig. 2: 102) for a wind turbine blade (100), as the claimed invention, and teaches wherein said at least one airfoil modifying device comprises a first airfoil modifying device (102, left) and at least a second airfoil modifying device (102, right), wherein said at least second airfoil modifying device is arranged relative to the first airfoil modifying device along the original blade surface (Fig. 2: as seen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Akay to have a plurality of airfoil modifying devices arranged relative to each other as taught by Southwick, so as to improve the performance of the rotor blade (Southwick: paragraph [0022], [0029]).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show airfoil modifying devices for wind turbine blades and general airfoils and using filler material in inflatable devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745